DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 2/9/2020. The Examiner notes claims 1-10 are currently pending and have been examined. Please see the Response to Amendments and Response to Arguments sections below for more details.

Specification
The amendment filed 8/1/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
¶18, ¶20, ¶22: "unitary member" is new matter as no part of the original specification or claims disclose that limitation. The drawings are not explicitly clear if the first half, second half, or the container are unitary.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1 & 10
The claim states "unitary hollow member." The original specification, figures, and claims do not provide support the added limitation of "unitary." The claims and specification are silent about the two halves and the container being made of one piece or multiple pieces. The figures are not explicitly clear and therefore cannot be used to support it. Therefore "unitary" adds new matter to the disclosure. For examining purposes, the limitation will be interpreted as being removed.
All dependent claims are similarly rejected.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 & 10
The claim states "a container…and having a third bottom part…, the third bottom part including a pair of opposing walls separated by a peripheral sidewall…" Per the specification and figures the bottom part appears to be on side of the container facing the first half. But the claims and specification indicate that the bottom part is made of two opposing walls. It is unclear if the bottom part is one wall separate from the two opposing walls, if it is one of the opposing walls, or the entire container aside from the elongated neck portion. For examining purposes, the limitation will be interpreted as "a container…and having a body part…, the body part including a pair of opposing walls separated by a peripheral sidewall…" All instances of bottom part with be changed to "body part."
All dependent claims are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay (US 20080149124 A1) in view of Koptis et al. (US 20110197917 A1), hereinafter McKay and Koptis, respectively.
All claims are Currently Amended.
Regarding claim 1. McKay discloses 
a hairbrush [110] for brushing hair and storing liquids comprising:  a first half [144] having a first bottom part [Fig 14; the portion of 144 facing away from the brush is the bottom portion] and a first elongated portion [148a] extending therefrom and being in fluid communication with the first bottom part [Fig 14; 148a and 144 are in communication with each other such that material of each part is fluidly connected (i.e. in fluid communication with each other)], the first elongated portion having a semi-cylindrical configuration and an open end [Fig 14], the first half including a first peripheral wall extending outwardly from the first bottom part and the first elongated portion [Fig 14]; 
a second half [146] having a second bottom part [Fig 14; the portion where 141 extend from is the bottom part of 146] and a second elongated portion [148b] extending therefrom and being in fluid communication with the second bottom part [Fig 14; 148b and 146 are in communication with each other such that material of each part is fluidly connected (i.e. in fluid communication with each other)], the second elongated portion having a semi-cylindrical configuration and an open end [Fig 14], the second half including a second peripheral wall extending outwardly from the second bottom part and the second elongated portion [Fig 14]; and 
a container [Fig 14; 138] formed as a hollow member [Fig 14; ¶50; the member is formed to be a hollow single piece through molding or welding] and having a body part [Fig 14; the portion of 138 that is not the elongated neck portion extending to a cap is the body part] and an elongated neck portion extending therefrom [Fig 13-14; the end of 138 has an extending portion that forms a neck], the body part including a pair of opposing walls [Fig 14; the sides of 154 & 156 that face 144 & 146 respectively are the pair of opposing walls] separated by a peripheral sidewall extending between the opposing walls [Fig 14], the peripheral sidewall is configured to mate with the first peripheral wall of the first half and the second peripheral wall of the second half [Fig 13-14; ¶50; the peripheral side wall of 138 is mated to the peripheral walls of the first and second halves when they are joined together particularly at the top and bottom edges of the peripheral wall of 138];
wherein the first half and the second half are configured to mate and envelop the container therebetween such that the third bottom part of the container is enclosed between the first and second bottom parts…[Fig 9-14].
McKay does not teach and the elongated neck portion is enclosed between the first and second elongated portions.
However Koptis teaches a similar liquid dispensing brush (usable with hair), particularly relocated where the container dispenses liquid [Fig 1, 29, & 39-40; ¶82; the liquid is dispensed with an elongated neck portion forming the handle made from parts fused or mated together]. This concept is applied to McKay relocates the elongated neck portion to extend between the elongated portions of the first and second halves as they form the handle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified elongated neck portion as disclosed by McKay to have the elongated neck portion is enclosed between the first and second elongated portions as disclosed by Koptis to further enlarge the liquid holding volume and provide a longer spout for more accurate control when pouring the contained liquid.

Regarding claim 6. McKay as modified teaches the hairbrush as set forth in claim 1, wherein the elongated neck portion of the container has a substantially cylindrical configuration [McKay:  Fig 14] and includes a proximal end connected to the third bottom part of the container [Fig 14; the neck of 138 is connected to the body of 138] and a distal end [Fig 14], and wherein the distal end includes an open-end portion extending therefrom and including an opening [Fig 14].

Regarding claim 7. McKay as modified teaches the hairbrush as set forth in claim 6, but does not teach wherein a diameter of the open-end portion is smaller than a diameter of the distal end of the elongated neck portion and includes a male connector configured to engage a female connector inside a cap that closes the opening of the open-end portion.
However Koptis further teaches wherein a diameter of the open-end portion is smaller than a diameter of the distal end of the elongated neck portion [Fig 29, & 39-40] and includes a male connector configured to engage a female connector inside a cap that closes the opening of the open-end portion [Fig 29, & 39-40].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the distal end of the elongated neck portion and the cap as disclosed by McKay as modified with the threaded connection of the cap and the neck as disclosed by Koptis as a simple substitution of a known element to produce predictable result of using a threaded cap to close the container. 

Regarding claim 9. McKay as modified teaches the hairbrush as set forth in claim 1, wherein the elongated neck portion of the container has a length that is longer than a length of the first and second elongated portions of respective one of the first half and second half such that, when the first and second halves are mated, the elongated neck portion extends past the first and second elongated portions [Koptis:  Fig 1, 29, & 39-40; the elongated neck extends past the end of the handle (i.e. the mated first & second halves)].

Claim(s) 2 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay in view of Koptis further in view of Newton (US 20160262518 A1), hereinafter Newton.
Regarding claim 2. McKay as modified teaches the hairbrush as set forth in claim 1, wherein said the first bottom part of the first half presents includes an inner surface and an outer surface [McKay:  Fig 14],…, and wherein said the inner surface defines a dish configured to receive said the body part of the container [Fig 14; the inner surface of 144 is dish shaped and receives the body part of the container].
However Newton teaches a hairbrush, said the outer surface defining an outer indentation is configured to receive a mirror (19, Fig. 1B, Col1:Line43-44, Col3:Line7-11, & Col4:Line61-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top of the head of the body of the hairbrush, which opposes the bottom of the head containing the bristles as disclosed by McKay to incorporate a mirror on the second side of the brush head as disclosed by Newton. One of ordinary skill in the art would have been motivated to make this modification so the user can see their hair as they use the brush to ensure the hair is brushed as desired by the user.

Regarding claim 8. McKay as modified teaches the hairbrush as set forth in claim 2, wherein said a first wall of the pair of opposing walls of the body part of the container is generally flat [Fig 14; the first wall of 138 with 156 is flat], wherein a second wall of the pair of opposing walls of the third bottom part of the container is curved [Fig 14; the second wall of 138 with 154 is curved], and wherein the second wall of the pair of opposing walls is received in the dish of the first bottom part of the first half [Fig 14; the second wall of 138 with 154 is received in 144 with the dish].

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay in view of Koptis further in view of Shah et al. (US 7055528 B2), hereinafter Shah.
Regarding claim 3. McKay as modified teaches the hairbrush as set forth in claim 1, the first peripheral wall of the first half and the second peripheral wall of the second half but does not teach each includes one or more connectors configured to mechanically engage the peripheral sidewall of the container.
However Shah teaches a liquid dispensing hairbrush wherein the first peripheral wall of the first half [Fig 1 & 6; 17] and the second peripheral wall of the second half [Fig 1 & 6; 19] each includes one or more connectors configured to mechanically engage the peripheral sidewall of the container [Fig 1 & 6; Col5:line25-27; The two halves are connected with mechanical connectors].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace connecting means as disclosed by McKay as modified with the mechanical connectors as disclosed by Shah as a simple substitution of a known element to produce predictable result of an alternate connection means as McKay already envisions there are other ways to fasten the halves together [McKay:  ¶50]. 

Regarding claim 4. McKay as modified does not teach the first & second peripheral walls of the first & second halves include first & second peripheral hooks, respectively; wherein when the first & second halves are mated the first & second halves mechanically interlock by the first and second peripheral hooks mechanically engaging each other.
However Shah teaches the first & second peripheral walls of the first & second halves [17 & 19] include first & second peripheral hooks [Fig 1 & 6; Col 5:line25-27; 19 has 108 (i.e. hook extending around the peripheral walls that snaps with the receiving portion of 17 (i.e. receiving hook that mechanically engages 108)], respectively; wherein when the first & second halves are mated the first & second halves mechanically interlock by the first and second peripheral hooks mechanically engaging each other [Fig 1 & 6; Col5:line25-27].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace connecting means as disclosed by McKay as modified with the mechanical connectors as disclosed by Shah as a simple substitution of a known element to produce predictable result of an alternate connection means as McKay already envisions there are other ways to fasten the halves together [McKay:  ¶50]. 

Regarding claim 10. Claim(s) 10 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 1 & 4.  Claim(s) 10 is/are therefore rejected for the same reasons set forth for claim(s) 1 & 4.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay in view of Koptis further in view of Wang (US 6618893 B1), hereinafter Wang.
Regarding claim 5. McKay as modified teaches the hairbrush as set forth in claim 1, wherein the second bottom part of the second half defines an opening [McKay:  Fig 11, at 161] but does not teach therethrough that is configured to receive a flexible core from which a plurality of bristles extend radially outwardly.
However Wang teaches a hairbrush [Abstract] that is configured to receive a flexible core [30] from which a plurality of bristles [20] extend radially outwardly [Fig 2-3].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bristles and opening as disclosed by McKay as modified to have an opening therethrough that is configured to receive a flexible core from which a plurality of bristles extend radially outwardly as disclosed by Wang to enable the bristles to conform to the user's head [Wang:  Col1:line21-23].

Response to Amendments
Claim Objections
Applicant's amendments and new drawing, filed 8/1/2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of 6/16/2022 has been withdrawn.

Response to Arguments
35 U.S.C. 112(b) Rejection
Applicant's arguments, see Page 12, filed 8/1/2022 have been fully considered and are persuasive. The rejection of 6/16/2022 has been withdrawn. However the amendments raise new rejections, see above for details.

35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 13-15, filed 8/1/2022 have been fully considered but are moot in light of the new grounds of rejection, see above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723